Case 4:21-mj-08699-N/A-LCK Document9 Filed 08/16/21 Page 1 of 1

CRIMINAL COMPLAINT
(Electronically Submitted)

 

United States District Court DISTRICT of ARIZONA

 

United States of America

V

DOCKET NO, 9 P
Toby Jerome Smith DOB: year; United States MAGISTRATE'S CASE NO,

    

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)Gi) and 1324(a)(1)(B)Gi)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 15, 2021, in the District of Arizona, Toby Jerome Smith, knowing or in reckless disregard that
certain illegal aliens, including Julio Angeles-Everisto, had come to, entered, and remained in the United States in
violation of law, did transport and move said aliens within the United States by means of transportation and otherwise,
in furtherance of such violation of law; in violation of Title 8, United States Code, Section 1324(a)Q)(A)(@i) and
1324(a)(1)(B) Gi.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

-|On or about August 15, 2021, in the District of Arizona (Hereford), a United States Border Patrol Agent (BPA)

responded to assist a Sierra Vista Police Officer with a vehicle stop. The officer stopped a 2018 Dodge Charger with
an Atizona temporaty plate. The driver was identified as Toby Jerome Smith and the front passengers as an adult
male, both U.S. Citizens. The five backseat passengers were wearing camouflage clothing typical of that worn by
people attempting to avoid detection from Border Patrol. All five admitted to the BPA that they were in the U.S.

illegally, including Julio Angeles-Everisto.

Material witness Julio Angeles-Everisto said he had arranged to be smuggled into the United States for
money. Angeles admitted that he crossed the U.S. border illegally and said the was being guided by a foot-
guide. Angeles said that once they reached a dirt road, the guide pointed out a vehicle that was approaching
the area as the load vehicle. Angeles said that the group got inside the vehicle still wearing their camouflage
clothing. Angeles said that there were two people already in the car, the driver and front passenger. Angeles
identified Smith as the driver in a photo lineup.

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Julio Angeles-Everisto

 

Detention Requested.
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

 

 

 

 

 

 

 

 

AUTHORIZED BY: AUSA JAA/ri i Ae Ae OFFICIAL TITLE
ie Border Patrol Agent
Sworn by telephone x L /
SIGNATURE OF MAG DATE
LV August 16, 2021

 

 

 

Boo Federal vuies of Criminal Procedure Nulegaehdganiste"
ov are"

ee

 

 

 
